UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-173456 JIU FENG INVESTMENT HONG KONG LTD (Exact name of Registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) 2293 Hong Qiao Rd, Shanghai China, 200336 (Address of principal executive offices, including zip code) +86 21 64748888 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NO o Indicate by check mark whether registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x The aggregate market value of the 1,920,000 shares of common stock held by non-affiliates as of the last business day of the Company’s second fiscal quarter was $3,417,600. As of June 19, 2014, there are 8,500,000 shares of common stock outstanding. TABLE OF CONTENTS Page Number Special Note Regarding Forward-Looking Statements 3 PART I Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 10 Item 2. Properties 10 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 16 PART III Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accounting Fees and Services 20 Item 15. Exhibits, Financial Statement Schedules 21 2 JUI FENG INVESTMENT HONG KONG, INC. FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements. Forward-looking statements are projections of events, revenues, income, future economic performance or management’s plans and objectives for our future operations. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty of profitability based upon our history of losses; · risks related to failure to obtain adequate financing on a timely basis and on acceptable terms to continue as going concern; · risks related to our international operations and currency exchange fluctuations; and · other risks and uncertainties related to our business plan and business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. All references to “common stock” refer to the common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our”, the “Company”, the ‘Registrant”, and “Jiu Feng” mean Jiu Feng Investment Hong Kong, Inc. and its subsidiary, unless otherwise indicated. ITEM 1. BUSINESS Jiu Feng Investment Hong Kong, Inc., (the “Company” also the “Registrant”) was formed on September 29, 2009 under the name Liberty Vision, Inc. On December 16, 2012, the Registrant changed its name to: Jiu Feng Investment Hong Kong, Inc. On January 27, 2013, Jiu Feng Investment Hong Kong Ltd. (the “Company”), issued a press release announcing the change of their ticker symbol from “LBYV” to “JFIL”. On July 24, 2013, the Company changed its business sector to the medical sector. On September 30, 2013, the Company entered into a world-wide five year licensing agreement (the “Agreement”) with BioMark Technologies (Asia) Limited ("BioMark") whereby the Company is licensed to sell, market, and/or distribute certain products pertaining to the health care industry (the “Licensed Products”); and to conduct research and development of BioMark’s cancer detection scanning technology. Description of Business The Company develops and markets medical products under license from BioMark. The products currently marketed include Bone-Induction Artificial Bone (BIAB) products and Vacuum Sealing Drainage (VSD) products. The Company is also licensed to conduct research and development of BioMark’s cancer detection scanning technology. In the event that the research and development of BioMark’s cancer detection scanning technology provides marketable technology, the Company shall have the right of first refusal to a license to market, sell and distribute such cancer detection scanning technology. 3 Licensed Products: The primary Licensed Products include the following BIAB and VSD products: Name Description VSD 1 Negative pressure drainage special bolster VSD 2 Negative pressure drainage special bolster VSD 3 Medical Operation Film VSD 4 Medical Operation Film VSD 5 Negative pressure drainage device VSD 6 Negative pressure drainage device Bone induction Artificial bone A1 Bone induction to tissue regeneration membrane Artificial bone A1 Artificial bone to tissue regeneration membrane Bone induction Artificial bone A2 Bone induction to albumin layer Artificial bone A2 Artificial bone to collagen layer Bone induction Artificial bone A3 Bone induction to regeneration microporous membrane Artificial bone A3 Artificial bone to regeneration microporous membrane Bone induction Artificial bone A4 Bone induction to microporous albumin layer Artificial bone A4 Artificial bone to microporous albumin layer Xishu Qing Gynecological antibacterial care dressing Microcyn Skin and Wound Hydrogel Gel dressing Incision protection sleeve Incision protection sleeve Kangfu Shengyuan Collagen antimicrobial dressing I. Bone-Induction Artificial Bone BIAB has completed over 200 animal tests, 5000 clinical trail tests, and was approved by the State Food and Drug Administration of China (“SFDA”) in 2006. The BIAB won the second prize of 2007 China National Natural Science. VSD also has been approved by SFDA in 2006. BIAB is a bionic porous repairing bone material which is made of calcium phosphate through a special process. Its composition and structure is similar with the natural mineral of human bone, which stands for its predominant biocompatibility, biological activity and biological safety. It helps to absorb human self’s BMP growth factor; it also regulates gene function to induct bone regeneration, shorter the convalescence, and meet the target of repairing bone defect permanently. The advanced artificial bone is used: (i) in repairing traumatic bone defects; (ii) in repairing bone defect after complete removal of bone tissue as required in the treatment of certain diseases including bone tumor, bone tuberculosis, chronic osteomyelitis, osteofibrous dysplasia, delayed union, nonunion, and false joint fracture; (iii) for treatment of bone loss or bone defects caused by congenital malformation; (iv) as a filling material for spinal fusion, joint fusion, and orthopedic bone grafting; and (v) as a filling material for bone grafting fusion and decompressive laminectomy. Product Characteristics: The BIAB provides three-dimensional support structure and the physical and chemical composition which is similar to the body's natural bone mineral. They reassembled in human body’s environment. It can help lead the fibrous tissue and bone marrow stromal stem cells to grow into the porous of the material, thus obtains the essential multipotent mesenchymal cells for bone formation and provide the growth support of cells. The human body fluid contains BMP and other growth factors, but the content is too low, and is not enough to cause induction phenomena happen. The specific composition and structure of BIAB provides the growth factor with binding sites. The material implanted could selectively enrich and adsorb the bone growth factors in the blood and fluid of human body. The implantation of growth factor in the microenvironment will induce mesenchymal cells to the osteoblasts differentiation and new bone growth threshold. Under the synergistic effect of bone induction of signaling molecules and biological environment, BIAB can promote bone gene up-regulation, enhance down-stream gene function, and regulate cell movement in the direction of bone differentiation. As the cells and nutrients transfer through the porous structure, the BMP growth factors cause the formation and maturation of new bone within the Bone-induction artificial bone. The implanted materials are thus gradually replaced with new bone, and the new bone finishes growth and ossification. 4 This innovative material provides several benefits: 1. Optimizes bone conduction performance 2. Precise osteo-induction 3. Rapid bone formation 4. Suitable biodegradation absorption and ossification 5. Long-term safety of implantation. Comparison with other products Category Advantage and Disadvantage Autogenous bone graft material ·Bone conduction and bone induction property ·None immunological rejection ·May damage healthy tissue, cause secondary vulnus to patients ·Source of bone is limited; operation lasts longer, higher risk of intra-operative bleeding and infection ·May cause injury and pain around the bone Allogenic bone transplantation material and Xenogeneic bone transplantation material ·Only bone conduction property, no bone induction property ·Limit Source ·Potential of immunological rejection and spreading underlying diseases ·May cause over reaction with large numbers of applications Traditional artificial synthetic material ·Good biocompatibility and bone conduction property ·No bone induction; absorptivity does not match the speed of bone growth ·Only for filing material, not for bone tissue regeneration External growth factor and bone matrix removal protein ·Bone induction ·External source ·No mechanical strength, need support material in practices ·Potential risk of immunological rejection and spreading underlying diseases ·High requirements for storage and transportation ·Not fully mature technology BioMark’s Bone-induction artificial bone ·Both bone conduction and safe bone induction properties ·Replicates normal process of osteogenesis and bone formation ·Sufficient and safe sources ·Avoids immunological rejection and spreading underlying diseases, is an ideal material for bone repairing Comparison with similar products Biological safety Absorption Bone induction HA 、 Silicate + - - ß-TCP 、 Caso4 + Too fast - Allogeneic bone - + - Allogeneic bone + BMP/DBM ? + + BioMark’s Bone-induction artificial bone + Moderate + II. Vacuum Sealing Drainage VSD was approved by the SFDA in 2006. It is made of polyvinyl alcohol aqueous gelatin foam: a three-dimensional porous structure, which is non ciliated, and exhibits strong water absorption characteristics. It is hydrophilic and has excellent thermal insulation capabilities as compared with other vacuum sealing drainage specialty foams. VSD has good histocompatibility and will not adhere to a wound. VSD aids skin creation around a wound bed with minimal vulnus. The dressing material acts as a drug carrier with strong bactericidal characteristics, and the gelatin protein promotes the growth of granulation, accelerating wound healing. It can be used in the surgery of burns, orthopedics, trauma repair, plastic, and general surgery. 5 Product Characteristics: Advantages: 1. Good treatment effect. VSD allows an individualized complete treatment plan, which fully ensures the effect of clinical treatment. VSD basically eliminates adverse events such as clinical wound blowing and drainage tube blocking, leading to excellent treatment reliability; 2. Easy to operate. Using VSD is as simple as changing a fresh dressing for the wound; the material does not adhere with the wound, which avoids secondary vulnus; 3. Large range of indications; innovation of operation, especially for large size wound treatments. Comparison with previous technology Category Using Method Requirements for the surrounding skin Product properties Clinical effect Adverse events happening % Indication Old technology ·Need certain conditions, experience and technology. ·Difficult to seal the wound; ·operation time long; ·huge nursing work High Single function; cannot clean the wound Common Drainage tube blocking >70% Wound blowing 100% Material becomes dry and hard >90% Suitable for in- patients BioMark’s VSD technology ·No certain conditions, experience and technology required. ·Easy to seal the wound; ·operation time low; ·small nursing work No special requirements. Functions of wound cleaning and vacuuming Good All very seldom Suitable for out-patient and in-patient Comparison with other products Category Working principals Using method Products properties Clinical Effect Adverse events happening % BioMark’s VSD Products Cleaning the wound through the inlay drainage tube which transmits the vacuum Easy Functions of wound cleaning and vacuuming Good Very seldom Other VSD/ VAC with suckers ·Drainage tube is connected with the foam material through the suckers. ·Transmitting Vacuum effect is poor; ·Draining effect is poor. ·Potential problem for drainage tube blocking. ·Need open the sealing membrane to clean the suckers. ·Hard to use the suckers since the different sizes of wound. Single function Poor Very high, Drainage tube blocking happens up to 70% after a 3-days usage III. Cancer Detection Scanning Technology The Company is also licensed to conduct research and development of BioMark’s cancer detection scanning technology. The technology uses biomarkers for the early detection of cancers. In the event that the research and development of BioMark’s cancer detection scanning technology provides marketable technology, the Company shall have the right of first refusal to a license to market, sell and distribute such cancer detection scanning technology. 6 BioMark’s cancer detection scanning technology provides innovative techniques and assay analysis to increases early detection of tumors in the latent growth phase. Poor prognosis associated with late diagnosis large tumor size The graph above indicates the current limit of clinical detection for most tumors. A good 70% of the natural history of the tumor has already existed by time it is detected. Facts About Cancer · The leading cause of premature mortality · 1 in 3 individuals will develop cancer · 70% of those will die as a result of the disease · 7.6 million deaths a year or 20,000 per day · Poor prognosis due to poor therapy and, poor detection 7 Cancer Prevalence CANCER SITE NEW CASES Lung and Bronchus 1.6 million Colon and Rectum 1.12 million Stomach 1.1 million Esophagus 0.56 million Liver 0.7 million Breast 1.3 million Prostrate 0.8 million Cervix 0.6 million Demographics · 750,000 cases of breast, lung and prostate cancer diagnosed annually in the U.S. alone. · Those who are most aware of the dangers of specific cancers are also those most able and likely to pay for early screening, detection and treatment. · High awareness of these diseases among health care professionals and among the general population. · Cancer has become one of the most significant causes of morbidity and mortality in the world, and recently overtook heart disease as the leading cause of death for Americans. · Close to 20 million people in Europe and the U.S. live with cancer today and approximately 2.6 million new cases are diagnosed each year. · The number of new cases diagnosed each year is increasing mainly as a result of demographics, because most types of solid cancer are typically diseases of the elderly. · More than 6 million people around the world die of cancer every year, and one of two men and one of three women will develop cancer in their lifetimes. The overall annual costs associated with malignancies currently amount to $107 billion (Source: Biomarkers in Oncology, June 29, 2004). Characteristics of an Ideal Cancer Biomarker · Can be detected in the early stages of disease · Accurately detected · Highly specific · Detected with high sensitivity · Low cost · Reliable · Non-invasive method Applications of Biomarkers · Early disease identification · Identification of potential drug targets · Predicting the response of patients to treatments · Acceleration of clinical trials · Personalized medicine Industry Trends · Rapid rise in specific cancers - breast, lung, and prostate cancer cases in U.S. have doubled over past 20 years · Currently, diagnostic findings influence 60–70% of healthcare decision-making (source: Lewin Grp) · More health services delivered out of hospital — need for technology that is portable and compact · Increased popularity of wellness centers throughout the world — interest and demand for preventative medicine 8 Market for Diagnostic Equipment · Worldwide market for diagnostics was estimated to be $28.6 billion in 2005. U.S. accounted for $11.2 billion. · Diagnostic testing in hospitals accounts for 60% of revenue from diagnostics; reference labs account for 32% · Low compliance with diagnostic-based quality measures was linked to up to 34,000 avoidable deaths and $900 million in avoidable healthcare costs in the U.S., according to the National Committee for Quality Assurance Intellectual Property BioMark holds the following patents and patent applications relating to products licensed by the Company: Patent Name Type Number Status BONE INDUCTION ARTIFICIAL BONE Patent for utility models (China) ZL201220149510.1 Issued BONE INDUCTION ARTIFICIAL BONE Patent for utility models (China) ZL201220180329.7 Issued BONE INDUCTION ARTIFICIAL BONE Patent for utility models (China) ZL201220180328.2 Issued BONE INDUCTION ARTIFICIAL BONE Patent for utility models (China) ZL201220149212.2 Issued TESTING METHOD FOR THE LOW CONCENTRATION ACETYLIZED ADMANTADINE. Patent (China) ZL200910050662.9 Issued ONE METHOD FOR TESTING THE ACTIVITY OF SPERMIDINE / SPERMINE N1- ACETYL TRANSFERASE. Patent Application (China) ZL201110145069.X Pending THE FORMULA, USING METHOD AND APPLICATION FOR A FILM COATING WHICH CONTAINS CALCIUM CARBONATE. Patent Application (China) ZL201110168565.7 Pending ONE TYPE OF PATCH FOR PREVENTING SKETCH MARKS. Patent Application (China) ZL201410039948.8 Pending MONOCLONAL ANTIBODY FOR ACETYLAMANTADINE Canadian Patent Application Pending Chinese Patent Application Pending European Patent Application Pending U.S. Patent Application 14/116,743 Pending METHOD FOR ASSAYING THE ACTIVITY OF SPERMIDINE/SPERMINE N1-ACETYLTRANSFERASE PCT Patent Application (Canada) PCT/CA2012/050828 Pending DETECTION AND QUANTIFICATION OF ACETYLAMANTADINE IN URINE SAMPLES PCT Patent Application (Canada) PCT/CA2014/050273 Pending IMMUNOLOGICAL ASSAY TO DETECT AND QUANTIFY ACETYLAMANTADINE IN A PATIENT U.S. Provisional Patent Application ** 61/871,642 Pending SPERMIDINE/SPERMINE N1-ACETYLTRANSFERASE SUBSTRATES AS ANTI-CANCER DRUG COMPOUNDS PCT Patent Application (Canada) PCT/CA2013/050873 Pending SPERMIDINE/SPERMINE N1-ACETYLTRANSFERASE ANTIBODIES AS ANTI-CANCER DRUG COMPOUNDS PCT Patent Application (Canada) PCT/CA2014/050059 Pending ** U.S. Provisional patent applications are not examined for patentability and become abandoned not later than 12 months after their filing date. Within the 12 month period that the provisional patent applications are effective, corresponding utility patent applications must be filed in order to preserve the early filing date established by the provisional application. 9 Employees Our officers and directors are responsible for planning, developing and operational duties, and will continue to do so throughout the early stages of our growth. We expect to hire approximately 5 full time employees during the next twelve months. Reports to Securities Holders We provide an annual report that includes audited financial information to our shareholders. We will make our financial information equally available to any interested parties or investors through compliance with the disclosure rules for a small business issuer under the Securities Exchange Act of 1934. We are subject to disclosure filing requirements including filing Form 10K annually and Form 10Q quarterly. In addition, we will file Form 8K and other proxy and information statements from time to time as required. We do not intend to voluntarily file the above reports in the event that our obligation to file such reports is suspended under the Exchange Act. The public may read and copy any materials that we file with the Securities and Exchange Commission, ("SEC"), at the SEC's Public Reference Room at treet NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS There are no unresolved comments from the SEC. ITEM 2. PROPERTIES The Company does not hold ownership or leasehold interest in any property. ITEM 3. LEGAL PROCEEDINGS Currently, the Company is not involved in any pending litigation or legal proceeding. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 10 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock is currently quoted on the OTC Bulletin Board under the symbol “JFIL”. Fiscal Quarter High Bid Low Bid Fourth Quarter 12-01-13 to 2-28-14 $ $ Third Quarter 09-01-13 to 11-30-13 $ $ Second Quarter 06-01-13 to 8-31-13 $ $ First Quarter 03-01-13 to 05-31-13 $ $ Fiscal Quarter High Bid Low Bid Fourth Quarter 12-01-12 to 2-28-13 $ n/a $ n/a Third Quarter 09-01-12 to 11-30-12 $ n/a $ n/a Second Quarter 06-01-12 to 8-31-12 $ n/a $ n/a First Quarter 03-01-12 to 05-31-12 $ n/a $ n/a Holders. As of February 28, 2014, there were 77 total record holders of 8,500,000 shares of the Company's common stock. Dividends. The Company has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of the Company's business. Securities Authorized for Issuance Under Equity Compensation Plans None. Recent sales of unregistered securities. There were no sales of unregistered securities during the years ended February 28, 2014 and 2013. Issuer Purchases of Equity Securities We did not repurchase any of our equity securities during the years ended February 28, 2014 and 2013. 11 ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS The following discussion should be read in conjunction with our audited financial statements and notes thereto included herein. In connection with, and because we desire to take advantage of, the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, we caution readers regarding certain forward looking statements in the following discussion and elsewhere in this report and in any other statement made by, or on our behalf, whether or not in future filings with the Securities and Exchange Commission. Forward-looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments. Forward looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change. These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward looking statements made by, or our behalf. We disclaim any obligation to update forward-looking statements. Results of Operations Revenue During the years ended February 28, 2014 and February 28, 2013, the Company recognized no revenue. Operating Expenses The major components of our operating expenses for the year ended February 28, 2014 are outlined in the table below: Year Ended February 28, Officers compensation $ Consulting Other Professional Fees Total operating expenses $ The increase in our operating costs for the year ended February 28, 2014 to $336,249 from the $93,939 we incurred in the year ended February 28, 2013, was due to the increase in our corporate activities,specifically officerscompensation,expenses related to implementation of our business plan and increase in consulting fees associated with our reporting obligations under the Securities Exchange Act. On April 17, 2013, the Company entered into Employment Agreements with its president, Ms. Yan Li, and its secretary and treasurer, Mr. Robert Ireland. Ms. Yan’s agreement is retroactively effective as of December 4, 2012, for a term of 36 months (measured from December 4, 2012). Pursuant to the agreement, Ms. Li shall receive an annual salary of $78,000, and shall act as the company’s CEO.Mr. Ireland’s agreement is retroactively effective as of December 4, 2012, for a term of 36 months (measured from December 4, 2012). Pursuant to the agreement, Mr. Ireland shall receive an annual salary of $78,000, and shall act as the company’s Secretary and Treasurer. As at February 28, 2014 a total of $195,000 had been accrued as compensation payable to Ms. Li and Mr. Ireland. During the year ended February 28, 2014, consulting expenses included 1,500,000 shares of our common stock, valued at $75,000, issued to three of our advisors. Other expenses represent bank charges, filing fees, office and travel expenses. During the year ended February 28, 2014, we incurred $22,517 in professional fees. These fees consisted of accounting audit, legal, and transfer agent fees. 12 Loss from Continuing Operations During the years ended February 28, 2014 and February 28, 2013, the Company realized losses from continuing operations totaling $336,249 and $93,988, respectively, due to the factors discussed above. Discontinued Operations On December 5, 2012 the Company disposed of its subsidiary corporation to a shareholder for a nominal sum, as well as other management operations at which time it discontinued its web development and marketing business. The loss on discontinued operations in fiscal year 2013 was $115,903, including a gain on disposal of $2,430. Net Loss During the years ended February 28, 2014 and February 28, 2013, the Company realized a net loss of $336,249 and $209,891, respectively due to the factors discussed above. Liquidity and Capital Resources Working Capital Year Ended February 28, Year Ended February 28, Current Assets $ $ Current Liabilities $ $ Working Capital Deficit $ ) $ ) As at February 28, 2014 the Company had current assets, comprising of cash, of $4,986 and current liabilities of $290,068 resulting in a working capital deficit of $285,082. The Company currently has no profitable trading activities and has an accumulated deficit of $662,068 as at February 28, 2014. In the audited financial statements for the fiscal years ended February 28, 2014 and 2013, the Reports of the Independent Registered Public Accounting Firms include an explanatory paragraph that describes substantial doubt about our ability to continue as a going concern. This raises substantial doubt about the Company’s ability to continue as a going concern. The Company may raise additional capital through the sale of its equity securities, offering of debt securities, or through borrowings from financial institutions or related parties. By doing so, the Company hopes to generate sufficient capital to execute its business plan. Management believes that actions presently being taken to obtain additional funding provide the opportunity for the Company to continue as a going concern. There is no guarantee the Company will be successful in achieving these objectives. The financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. Cash Flows The table below, for the periods indicated, provides selected cash flow information: Year Ended February 28, Year Ended February 28, Cash provided by (used in) operating activities $ ) $ ) Cash provided by (used in) investing activities $
